17*-/&
                           ELECTRONIC RECORD



                                                              SEXUAL ABUS£ OF A
COA#       04-15-00189-CR                      OFFENSE:        CHILD

           THE STATE OF TEXAS V.
STYLE: james norman evans                      COUNTY:         KENDALL

                     REVERSED AND
COA DISPOSITION:     REMANDED                  TRIAL COURT: 216th DISTRICT COURT

DATE:01/20/2016                     Publish:   NO CASE #:      5623




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»
                                                                           175-/4
                                                   CCA#:


    APPEU £f\c>                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:.
DATE:                                              SIGNED:               PC:
JUDGE:       PiM &«  'L'~*.-?»T-'                  PUBLISH:              DNP:




                                                                         MOTION FOR

                                           REHEARING IN CCA IS:

                                          JUDGE: